In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated November 4, 1999, which denied its motion pursuant to CPLR 3211 (a) (2), (7), and (10) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that it had subject matter jurisdiction over the plaintiffs causes of action to recover damages for breach of contract. The matter can be decided solely upon the application of neutral principles of law, without reference to any religious principles or doctrine (see, First Presbyt. Church v United Presbyt. Church, 62 NY2d 110, cert denied 469 US 1037; Jones v Wolf, 443 US 595; Avitzur v Avitzur, 58 NY2d 108, cert denied 464 US 817; Rende & Esposito Consultants v St. Augustine’s R. C. Church, 131 AD2d 740). Also, the complaint sufficiently states a cause of action (see, Dye v Catholic Med. Ctr., 273 AD2d 193). Finally, the parish to which the plaintiff was assigned is not a necessary party. The plaintiff can obtain complete relief on his causes of action, if proven, from the defendant (see, Matter of Baker v Town of Roxbury, 220 AD2d 961). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.